Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154363                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  THE DETROIT MEDICAL CENTER,                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                SC: 154363
                                                                   COA: 326793
                                                                   Wayne CC: 13-015970-NF
  MICHIGAN PROPERTY & CASUALTY
  GUARANTY ASSOCIATION,
           Defendant-Appellant,
  and
  MICHIGAN ASSIGNED CLAIMS FACILITY,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to that court for reconsideration in light of Covenant Medical
  Center, Inc v State Farm Mutual Auto Ins Co, 500 Mich ___ (Docket No. 152758,
  decided May 25, 2017).

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 12, 2017
           a0906
                                                                              Clerk